Citation Nr: 0609705	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-36 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1968.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), in Jackson, 
Mississippi.  

In January 2006, a hearing on appeal was held before the 
undersigned, who is the Acting Veterans Law Judge designated 
by the Chairman to conduct that hearing.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The service medical records show isolated treatment for 
strained back muscles in June 1967.  His separation 
examination is negative for a diagnosis of a chronic back 
disability or condition.

3.  Although the veteran now suffers from lower back strain 
and intervertebral disc syndrome, medical evidence 
etiologically linking these disorders with the veteran's 
military active service or any incidents therein has not been 
presented.




CONCLUSION OF LAW

A back disability was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a November 2002 
letter from the Jackson RO to the appellant that was issued 
prior to the initial agency of original jurisdiction (AOJ) 
decision.  The letter informed the appellant of what evidence 
was required to substantiate the claim for service 
connection, and of his and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the VA.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs).  Specifically, in those documents, the 
appellant has been told that he needed to submit evidence 
supporting his assertions that he currently had a back 
disability that was related to, or caused by, his service.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which explained the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  The veteran informed 
the VA that he had received treatment at his local VA Medical 
Center and from various chiropractors in his area.  Those 
medical providers were contacted, and where available and in 
existence, those records were obtained and they have been 
included in the claims folder.  

Additionally, the veteran reported that he was in receipt of 
Social Security Administration (SSA) benefits.  Copies of the 
award granting benefits along with the medical records used 
to substantiate that award has been obtained, and they too 
have been included in the claims folder for review.  

Next, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2005).  The record reflects that, as a result of his 
claim for benefits, the veteran underwent a VA examination of 
the spine in May 2004.  In conjunction with the examination, 
the doctor reviewed the veteran's claims folder and his 
available medical records.  On the basis of that review, and 
after completing his examination, he provided a medical 
report that has been included in the claims folder.  That 
examination did provide an evaluation with respect to whether 
the veteran currently has a back disability and the etiology 
of such.  Given the foregoing, the Board finds that the VA 
has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the veteran's claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the veteran 
was asked to provide the names and addresses of any doctors 
or other medical purveyors who had provided treatment to the 
veteran with respect to his back.  Any noted records were 
obtained and have been included in the claims folder.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran availed himself of both opportunities and 
provided testimony in April 2004 and again in January 2006.  
During both of those hearings, the veteran provided his 
opinion with respect to the etiology of his current disorder.  
He also explained when his back first began bothering him and 
the treatment that he had received for his back since his 
discharge from service.  The veteran was given notice that 
the VA would help him obtain evidence but that it was up to 
the veteran to inform the VA of that evidence.  It seems 
clear that the VA has given the veteran every opportunity to 
express his opinion with respect to his claim, the VA has 
obtained all known documents that would substantiate the 
veteran's assertions; and, the veteran has undergone a recent 
medical examination so that the VA would have a complete 
picture of the disability at issue.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date or higher rating for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on such elements, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board is not granting 
service connection, any question as to the appropriate rating 
or effective date to be assigned is rendered moot.  Hence, 
the veteran is not prejudiced by the lack of this element of 
notice.  Mayfield.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, a rating decision, an SOC, and the SSOCs, been 
advised of the evidence considered in connection with his 
appeal and what information VA and the veteran would provide.  
He has been told what the VA would do to assist him with his 
claim and the VA has obtained all documents it has notice 
thereof that would assist in the adjudication of the 
veteran's claim.  Thus, the Board finds that there has been 
no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2005), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The veteran has contended that while stationed in the 
Republic of Korea, he fell off a jeep injuring his back.  He 
maintains that after he fell, he sought treatment for his 
back.  He further insists that while he eventually returned 
to full duty, after he was released from active duty, he 
continued to suffer from back pain.  That pain, he avers, has 
continued to the present.  

A review of the veteran's service medical records shows that 
he received treatment for "strained back muscles" in June 
1967.  He received this treatment while stationed at Fort 
Sill Army Base, Lawton, Oklahoma.  The veteran's medical 
treatment records during his service in Korea do not show 
treatment for or findings indicative of a back condition or 
disability.  Additionally, the veteran's discharge physical 
examination was negative for any type of back disability or 
even complaints thereof.  That examination was accomplished 
in July 1968.

Decades later, in October 2002, the veteran submitted a VA 
Form 21-526, Veteran's Application for Compensation or 
Pension.  On that form, the veteran stated that he had a back 
disability that began while he was in service.  As a result 
of his application for benefits, the veteran's VA medical 
treatment records were obtained.  Upon review of those 
records, it is noted that in January 2001, the veteran 
received treatment at the Primary Care Unit.  He told the 
examiner that he had been having "severe bouts of back pain 
in the past three months."  A report from May 2002 gave a 
history, provided by the veteran, which noted that the 
veteran had been having back pain for twenty years.  This 
would have been in the early 1980s, twelve plus years after 
the veteran was discharged from the service.  An examination 
report, accomplished two months earlier in March 2002, had 
the veteran giving a history of low back pain in existence 
for three years.  None of the VA treatment records 
etiologically link the veteran's current back disability with 
his military service.  

Additionally obtained were the veteran's available 
chiropractic records.  These records are for treatment from 
1999 to 2001.  While they do show findings of a back 
disorder, they do not provide an etiological opinion with 
respect to those findings.  

Nevertheless, to support his assertions, the veteran has 
submitted a written statement from a friend and from his 
sister.  Both of these statements have reported that the 
veteran complained about his back or received treatment for 
back pain since his discharge from service.  

In conjunction with the veteran's claim, the veteran 
underwent a VA orthopedic examination in May 2004.  The 
veteran was diagnosed was degenerative disc disease of the 
lumbar segment of the spine.  The examiner further stated:

It is more likely than not that his 
degenerative disc disease is due to the 
construction work he did for many years 
and not due to the injury he sustained in 
the military.

As reported above, the veteran's SSA records have been 
obtained and are included in the claims folder.  It is true 
that these records show recent treatment for back complaints, 
ranging from the cervical segment of the spine down to the 
lumbar segment of the spine.  However, these records are 
silent as to the etiology of the veteran's lower back 
disorder.  They do not contain medical opinions that are 
suggestive that the veteran now suffers from a back disorder, 
disability, or condition that began in or is the result of 
his military service. 

Notwithstanding the lack of medical documents supporting the 
veteran's assertions, the veteran has continued to assert 
that his current back condition is related to his military 
service.  Unfortunately, the veteran's affirmations, and 
those provided by his friend and his sister, are the only 
positive evidence in support of his claim.  That is, the 
claims folder is negative for any medical evidence, either 
from a private physician or a VA physician, which would 
relate the veteran's service with his back disability.

Hence, the Board is left with the contentions made by the 
veteran, his sister, and his friend.  These statements were 
undoubtedly made in good faith; however, none of the 
individuals are doctors nor is there any evidence that they 
have undergone medical training.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  However, that same lay person 
is competent to provide evidence on the occurrence of 
observable symptoms during and following service.  If the 
claimed disability is manifested by observable symptoms, lay 
evidence of symptomatology may be adequate to show the nexus 
between the current disability and the in-service disease or 
injury.  Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may have experienced back pain.  The veteran's sister can 
state that she remembers the veteran complaining about back, 
and his friend can recall the veteran complaining about 
problems with his back.  However, none of these individuals 
is competent to say that the veteran now has a back 
disability that is related to the veteran's military service.  
In other words, there is no indication that the three people 
possess the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that competent medical evidence has not been 
presented that etiologically links the veteran's current back 
disability with his military service or any incidents 
therein.  Hence, service connection is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005).  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).  The veteran's claim is thus denied.




ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


